Exhibit 10.92

 

EXECUTION VERSION

 

THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

AND

INCREMENTAL INCREASE AGREEMENT

 

This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND INCREMENTAL
INCREASE AGREEMENT (this “Amendment”) is dated as of October 30, 2017, and
effective in accordance with Section 4 below, by and among TELETECH
HOLDINGS, INC., a Delaware limited liability company (the “Administrative
Borrower”), certain subsidiaries of the Administrative Borrower party hereto
(collectively with the Administrative Borrower, the “Borrowers”), the Lenders
(as defined below) party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the Lenders party to
the Credit Agreement (“Agent”).

 

STATEMENT OF PURPOSE:

 

WHEREAS, the Borrowers, the financial institutions party thereto (the “Lenders”)
and Agent are parties to the Amended and Restated Credit Agreement dated as of
June 3, 2013 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”).

 

WHEREAS, The Borrowers hereby request an Incremental Revolving Credit Increase
in an aggregate principal amount of $300,000,000 in accordance with
Section 2.9(b) of the Credit Agreement;

 

WHEREAS, subject to the terms and conditions set forth herein, certain Lenders
have severally agreed to provide the Incremental Revolving Credit Increase (each
an “Increasing Lender” and, collectively, the “Increasing Lenders”); and

 

WHEREAS, the Borrowers have requested, and subject to the terms and conditions
set forth herein, Agent and the Lenders party hereto have agreed, to certain
amendments to the Credit Agreement as more specifically set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                     Capitalized Terms.  All capitalized
undefined terms used in this Amendment (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the Credit Agreement.

 

2.                                     Amendment to Credit Agreement.  The
parties hereto agree that the Credit Agreement is hereby amended as follows:

 

(a)                                 Amendment to Letter of Credit Commitment. 
The definition of “Letter of Credit Commitment” contained in Section 1.1 of the
Credit Agreement is hereby amended by replacing the reference therein to
“Thirty-Five Million Dollars ($35,000,000)” with “Twenty-Five Million Dollars
($25,000,000)”.

 

(b)                                Amendment to Swing Line Commitment.  The
definition of “Swing Line Commitment” contained in Section 1.1 of the Credit
Agreement is hereby amended by replacing the reference therein to “Twenty-Five
Million Dollars ($25,000,000)” with “Fifteen Million Dollars ($15,000,000)”.

 

1

--------------------------------------------------------------------------------


 

(c)                                 Amendment to Revolving Amount.  The
definition of “Revolving Amount” contained in Section 1.1 of the Credit
Agreement is hereby amended by amending the last sentence thereof to read as
follows:

 

“The Revolving Amount for all the Lenders on the Third Amendment Effective Date
shall be One Billion Two Hundred Million Dollars ($1,200,000,000).”

 

(d)                                Amendment to Section 1.1.  Section 1.1 of the
Credit Agreement is hereby amended by adding the following new definition in
proper alphabetical order:

 

“ “Third Amendment Effective Date” means October 30, 2017.”

 

(e)                                 Amendment to Section 2.5.  Section 2.5(a) is
hereby amended by amending and restating clause (ii) thereof to read as follows:

 

“(ii) 2:00 P.M. (Eastern time) two Business Days prior to the proposed date of
borrowing of, continuation of or conversion of a Loan to, a Eurodollar Loan,”

 

(f)                                   Amendment to Schedule 1.  Schedule 1 to
the Credit Agreement is hereby amended by replacing Schedule 1 in its entirety
with Schedule 1 attached hereto as Annex A.

 

3.                                     Incremental Revolving Credit Increase.

 

(a)                                 After giving effect to the Incremental
Revolving Credit Increase as of the Third Amendment Effective Date, each Lender
severally agrees that its respective Revolving Credit Commitment shall be as set
forth opposite such Lender’s name on Schedule 1 attached hereto as Annex A.

 

(b)                                With respect to the Incremental Revolving
Credit Increase, as of the Third Amendment Effective Date and after giving
effect to this Amendment, (i) the Incremental Revolving Credit Increase shall
constitute part of, and shall be added to, the Revolving Amount and shall be
subject to the terms thereof (including, without limitation, interest rate,
fees, repayments, prepayments and maturity, but for the avoidance of doubt, the
commitment fee on the portion of the Revolving Credit Commitment attributable to
the Incremental Revolving Credit Increase shall accrue from the Third Amendment
Effective Date, and not from the First Amendment Effective Date), (ii) there
shall be an automatic adjustment to the Commitment Percentages in respect of the
Revolving Amount of each Lender with a Revolving Credit Commitment after giving
effect to the Incremental Revolving Credit Increase and (iii) Agent shall
reallocate the Revolving Credit Availability and the Revolving Credit Exposure
in accordance with the updated Commitment Percentages as of the Third Amendment
Effective Date (and the Increasing Lenders agree to fund Revolving Loans on the
Third Amendment Effective Date and make such adjustments necessary to effect
such reallocation).

 

4.                                     Conditions to Effectiveness.  This
Amendment shall be deemed to be effective upon the satisfaction of each of the
following conditions to the reasonable satisfaction of Agent (such date the
“Third Amendment Effective Date”):

 

(a)                                 Executed Amendment.  Agent shall have
received counterparts of this Amendment duly executed by Agent, the Required
Lenders, the Increasing Lenders, the Fronting Lender, the Swing Line Lender and
by an Authorized Officer of the Administrative Borrower and each Credit Party;

 

(b)                                New Revolving Credit Notes.  Agent shall have
received a Revolving Credit Note executed by US Borrower in favor of each
Increasing Lender that has requested a Revolving Credit Note at least two
Business Days in advance of the effective date hereof;

 

2

--------------------------------------------------------------------------------


 

(c)                                 Secretary’s Certificate of Administrative
Borrower.  Agent shall have received a secretary’s certificate for the
Administrative Borrower attaching copies of (i) the resolutions of the board of
directors (or comparable official body) of the Administrative Borrower
evidencing approval of the execution and delivery of this Amendment and the
execution of other Related Writings to which the Administrative Borrower is a
party and (ii) the Organizational Documents of the Administrative Borrower
certified on or about the date hereof by the Secretary of State or comparable
entity in the state or states where the Administrative Borrower is incorporated
or formed (or a representation by an Authorized Officer of the Administrative
Borrower that the copies of such Organizational Documents previously provided to
Agent have not been amended, supplemented or otherwise modified);

 

(d)                                Representations and Warranties.  The
representations and warranties of the Credit Parties contained in Section 5
below shall be true and correct; and

 

(e)                                 Fees and Expenses.  (i) Agent and the
Lenders, as applicable, shall have been paid such additional fees as separately
agreed to by the parties and (ii) Agent shall have been reimbursed for all
out-of-pocket charges and other expenses incurred in connection with this
Amendment, including, without limitation, the reasonable and documented
out-of-pocket fees and disbursements of counsel for Agent (to the extent payable
pursuant to the letter agreement dated as of October 6, 2017 between Wells Fargo
Securities, LLC and the Administrative Borrower), to the extent invoiced at
least two Business Days prior to the effective date hereof or otherwise set
forth on a funds flow which has been approved by the Administrative Borrower.

 

(f)                                   Compliance Certificate. Agent shall have
received from the Administrative Borrower, a Compliance Certificate
demonstrating that US Borrower is in pro forma compliance with the financial
covenants set forth in Section 5.7 of the Credit Agreement for the most recently
completed fiscal quarter after giving effect to the Incremental Revolving Credit
Increase (assuming that the entire Incremental Revolving Credit Increase is
fully funded on the Third Amendment Effective Date) and the use of proceeds
thereof.

 

5.                                     Representations and Warranties.  By its
execution hereof, each Credit Party hereby represents and warrants to Agent and
the Lenders that, as of the date hereof after giving effect to this Amendment:

 

(a)                                 each of the representations and warranties
made by the Credit Parties in or pursuant to the Loan Documents is true and
correct in all material respects (except to the extent that such representation
and warranty is subject to a materiality or Material Adverse Effect qualifier,
in which case it shall be true and correct in all respects), in each case, on
and as of the date hereof as if made on and as of the date hereof, except to the
extent that such representations and warranties relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date;

 

(b)                                no Default or Event of Default has occurred
and is continuing as of the date hereof or after giving effect hereto;

 

(c)                                 it has the right and power and is duly
authorized and empowered to enter into, execute and deliver this Amendment and
to perform and observe the provisions of this Amendment;

 

(d)                                this Amendment has been duly authorized and
approved by such Credit Party’s board of directors or other governing body, as
applicable, and constitutes a legal, valid and

 

3

--------------------------------------------------------------------------------


 

binding obligation of such Credit Party, enforceable against such Credit Party
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and

 

(e)                                 the execution, delivery and performance of
this Amendment do not conflict with, result in a breach in any of the provisions
of, constitute a default under, or result in the creation of a Lien (other than
Liens permitted under Section 5.9 of the Credit Agreement) upon any assets or
property of any Company under the provisions of, such Company’s Organizational
Documents or any material agreement to which such Company is a party.

 

6.                                     Effect of this Amendment.  Except as
expressly provided herein, the Credit Agreement and the other Loan Documents
shall remain unmodified and in full force and effect.  Except as expressly set
forth herein, this Amendment shall not be deemed (a) to be a waiver of, or
consent to, a modification or amendment of, any other term or condition of the
Credit Agreement or any other Loan Document, (b) to prejudice any other right or
rights which Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrowers or any other Person with respect to
any waiver, amendment, modification or any other change to the Credit Agreement
or the Loan Documents or any rights or remedies arising in favor of the Lenders
or Agent, or any of them, under or with respect to any such documents or (d) to
be a waiver of, or consent to or a modification or amendment of, any other term
or condition of any other agreement by and among the Credit Parties, on the one
hand, and Agent or any other Lender, on the other hand.  References in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, and “hereof”) and in any Loan Document to the
“Credit Agreement” shall be deemed to be references to the Credit Agreement as
modified hereby.  This Amendment is a Loan Document.

 

7.                                     Reaffirmations.  Each Credit Party
(a) consents to this Amendment and agrees that the transactions contemplated by
this Amendment shall not limit or diminish the obligations of such Person under,
or release such Person from any obligations under, any of the Loan Documents to
which it is a party, (b) confirms and reaffirms its obligations under each of
the Loan Documents to which it is a party and (c) agrees that each of the Loan
Documents to which it is a party remain in full force and effect and are hereby
ratified and confirmed.

 

8.                                     Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
AND THE RESPECTIVE RIGHTS AND OBLIGATIONS OF BORROWERS, AGENT, AND THE LENDERS
SHALL BE GOVERNED BY NEW YORK LAW, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAWS.

 

9.                                     Counterparts.  This Amendment may be
executed in any number of counterparts, and by different parties hereto in
separate counterparts and by facsimile signature, each of which counterparts
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.

 

10.                              Electronic Transmission.  Delivery of this
Amendment by facsimile, telecopy or pdf shall be effective as delivery of a
manually executed counterpart hereof; provided that, upon the request of any
party hereto, such facsimile transmission or electronic mail transmission shall
be promptly followed by the original thereof.

 

4

--------------------------------------------------------------------------------


 

11.                              Nature of Agreement.  For purposes of
determining withholding Taxes imposed under FATCA from and after the effective
date of this Amendment, the Administrative Borrower and Agent shall treat (and
the Lenders hereby authorize Agent to treat) the Credit Agreement (as amended by
this Amendment) as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

 

 

ADMINISTRATIVE BORROWER:

 

 

 

TELETECH HOLDINGS, INC., as Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

TeleTech Holdings, Inc.

Third Amendment to Amended and Restated Credit Agreement

and Incremental Increase Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

TELETECH SERVICES CORPORATION, as Guarantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TELETECH INTERNATIONAL HOLDINGS, INC., as Guarantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

REVANA, INC., as Guarantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ELOYALTY, LLC, as Guarantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TELETECH GOVERNMENT SOLUTIONS, LLC, as Guarantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TTEC CONSULTING, INC., as Guarantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

TeleTech Holdings, Inc.

Third Amendment to Amended and Restated Credit Agreement

and Incremental Increase Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

TELETECH SOUTH AMERICA HOLDINGS, LLC, as Guarantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TELETECH HEALTHCARE SOLUTIONS, INC., as Guarantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

TeleTech Holdings, Inc.

Third Amendment to Amended and Restated Credit Agreement

and Incremental Increase Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, Swing Line Lender, Fronting
Lender and Lender

 

 

 

 

 

By:

 

 

Name:

Patrick McCormack

 

Title:

Vice President

 

TeleTech Holdings, Inc.

Third Amendment to Amended and Restated Credit Agreement

and Incremental Increase Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

TeleTech Holdings, Inc.

Third Amendment to Amended and Restated Credit Agreement

and Incremental Increase Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

TeleTech Holdings, Inc.

Third Amendment to Amended and Restated Credit Agreement

and Incremental Increase Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

TeleTech Holdings, Inc.

Third Amendment to Amended and Restated Credit Agreement

and Incremental Increase Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

TeleTech Holdings, Inc.

Third Amendment to Amended and Restated Credit Agreement

and Incremental Increase Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

TeleTech Holdings, Inc.

Third Amendment to Amended and Restated Credit Agreement

and Incremental Increase Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

TeleTech Holdings, Inc.

Third Amendment to Amended and Restated Credit Agreement

and Incremental Increase Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

TeleTech Holdings, Inc.

Third Amendment to Amended and Restated Credit Agreement

and Incremental Increase Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

TeleTech Holdings, Inc.

Third Amendment to Amended and Restated Credit Agreement

and Incremental Increase Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Schedule 1

 

Commitments of Lenders

 

LENDERS

 

COMMITMENT
PERCENTAGE

 

REVOLVING
AMOUNT

 

Wells Fargo Bank, National Association

 

16.68

%

$

200,150,000.00

 

Bank of America, N.A.

 

16.68

%

200,150,000.00

 

HSBC Bank USA, National Association

 

14.17

%

170,000,000.00

 

Compass Bank

 

14.17

%

170,000,000.00

 

Bank of the West

 

13.89

%

166,700,000.00

 

KeyBank National Association

 

8.33

%

100,000,000.00

 

U.S. Bank National Association

 

8.33

%

100,000,000.00

 

JPMorgan Chase Bank, N.A.

 

4.42

%

53,000,000.00

 

The Northern Trust Company

 

3.33

%

40,000,000.00

 

Total

 

100

%

$

1,200,000,000.00

 

 

--------------------------------------------------------------------------------